Motion for leave to appeal to the Court of Appeals granted only insofar as to permit movants to appeal from that part of the order of this court entered January 25, 1962 which affirms the order of Special Term entered October 30, 1959, nune pro time as of October 16, 1959, which denied their motions, affecting the Fifth and Sixth Separate and Partial Final Decrees, with respect to the allowance of interest on awards. Settle order on notice. Concur — Botein, P. J., Breitel, Rabin, Valente and Steuer, JJ.